DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 1, the limitation “a surface of the package substrate” is recited multiple times. It is not clear which “the surface of the package substrate” is directed to. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-13, 16-17, 21, and 24-27 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0026620 A1 to Huang et al. (“Huang”).							As to claim 1, Huang discloses a semiconductor package comprising: a package substrate (20) comprising a signal bump land (206, 920a_2, 920a_3) and an anchoring bump land (206, 920b_1, 920b_4 inside) on a surface of the package substrate (20); and a semiconductor chip (24) mounted on the package substrate (20) and comprising a signal bump (930) and an anchoring bump (930), wherein the signal bump (930) is bonded to the signal bump land (206, 920a_2, 920a_3), wherein the anchoring bump (930) is disposed to be adjacent to the anchoring bump land (206, 920b_1, 920b_4 inside), wherein a bottom surface of the anchoring bump (930) is located at a level which is lower than a top surface of the anchoring bump land (206, 920b_1, 920b_4 inside) with respect to a surface of the package substrate (20), wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump (930) is in contact with a side surface of the anchoring bump land (206, 920b_1, 920b_4 inside), wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip (24) and a surface of the package substrate (20), and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip (24) and the surface of the package substrate (20), and wherein a width, a length and a height of the anchoring bump land (206, 920b_1, 920b_4 inside) is substantially equal to a width, a length and a height of the signal bump land (206, 920a_2, 920a_3) on the surface of the package substrate (20) (See Fig. 9, Fig. 10, Fig. 11, Fig. 12, ¶ 0003, ¶ 0037-¶ 0044). 												As to claim 2, Huang further discloses wherein the anchoring bump (930) is disposed to be laterally offset relative to the anchoring bump land (206, 920b_1, 920b_4 inside) (See Fig. 12).										As to claim 7, Huang further discloses wherein the signal bump (930) includes a solder pattern (heat re-flowable material) that is bonded to the signal bump land (206, 920a_2, 920a_3) (See Fig. 12, ¶ 0041) (Notes: In, Sn, and Zn are suitable eutectic solder materials).											As to claim 8, Huang further discloses wherein the anchoring bump (930) does not include a solder pattern (non-flowable material) bonded to the anchoring bump land (206, 920b_1, 920b_4 inside) (See Fig. 12, ¶ 0041).							As to claim 9, Huang further discloses wherein the package substrate (20) comprises a substrate body having a surface extending in a major axis direction and a minor axis direction; and wherein the anchoring bump land (206, 920b_1, 920b_4 inside) is disposed on a corner region of the surface of the package substrate (20) (See Fig. 11) (Notes: the limitation “corner region” does not specify any particular area/range such that the anchoring bump land relative to the inner signal bump land meets the recited limitation to be “on a corner region”).								As to claim 10, Huang further discloses wherein the semiconductor chip (24) comprises a chip body having a surface extending in the major axis direction and the minor axis direction; wherein the anchoring bump (930) is disposed on the chip body of the semiconductor chip (24) and the anchoring bump (930) is located closer to an edge region of the surface of the chip body than the anchoring bump land (206, 920b_1, 920b_4 inside) in the major axis direction, and wherein the anchoring bump (930) is located closer to an edge region of the surface of the substrate body than the anchoring bump land (206, 920b_1, 920b_4 inside) in the major axis direction (See Fig. 11, Fig. 12).													As to claim 11, Huang further discloses wherein the anchoring bump land (206, 920b_1, 920b_4) has a width in the minor axis direction and a length in the major axis direction; and wherein the width is greater than the length (See Fig. 11).				As to claim 12, Huang further discloses wherein the package substrate (20) further comprises a solder resist layer (206, 920b_1, 920b_4 outside) that is disposed on the substrate body to selectively expose the signal bump land (206, 920a_2, 920a_3) and the anchoring bump land (206, 920b_1, 920b_4 inside); and wherein the anchoring bump (930) is disposed to be inserted into an empty space between the anchoring bump land (206, 920b_1, 920b_4 inside) and the solder resist layer (206, 920b_1, 920b_4 outside) (See Fig. 12) (Notes: the recited “solder resist layer” is interpreted as a layer to define/limit where the a solder layer is formed with no specific materials/dimensions claimed such that Huang meets the claimed limitation).			As to claim 13, Huang further discloses wherein the empty space in which the anchoring bump (930) is disposed is located over a region of the surface of the substrate body, which is exposed by an opening of the solder resist layer (206, 920b_1, 920b_4 outside) (See Fig. 12).									As to claim 16, Huang discloses a semiconductor package comprising: a package substrate (20) configured to include a surface extending in a major axis direction and a minor axis direction and configured to include a signal bump land (206, 920a_2, 920a_3) and an anchoring bump land (206, 920b_1, 920b_4 inside) disposed on the surface of the package substrate (20); and a semiconductor chip (24) mounted on the package substrate (20) and comprising a signal bump (930) adjacent the signal bump land (206, 920a_2, 920a_3) and an anchoring bump (930) adjacent the anchoring bump land (206, 920b_1, 920b_4 inside), wherein the anchoring bump land (206, 920b_1, 920b_4 inside) is disposed on a corner region of the surface of the package substrate (20), and wherein the anchoring bump (930) is disposed to be closer to an edge region of the surface of the package substrate (20) than the anchoring bump land (206, 920b_1, 920b_4 inside) in the major axis direction, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump (930) is in contact with a side surface of the anchoring bump land (206, 920b_1, 920b_4 inside), wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip (24) and the surface of the package substrate (20), and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip (24) and the surface of the package substrate (20), wherein a width, a length and a height of the anchoring bump land (206, 920b_1, 920b_4 inside) is substantially equal to a width, a length and a height of the signal bump land (206, 920a_2, 920a_3) on the surface of the package substrate (20) (See Fig. 9, Fig. 10, Fig. 11, Fig. 12, ¶ 0003, ¶ 0037-¶ 0044) (Notes: the limitation “corner region” does not specify any particular area/range such that the anchoring bump land relative to the inner signal bump land meets the recited limitation to be “on a corner region”).		As to claim 17, Huang further discloses wherein the signal bump (930) is disposed to be bonded to the signal bump land (206, 920a_2, 920a_3); and wherein a portion of the side surface of the anchoring bump (930) overlaps with at least a portion of the side surface of the anchoring bump land (206, 920b_1, 920b_4 inside) (See Fig. 12).													As to claim 21, Huang further discloses wherein the bottom surface of the anchoring bump (930) is located above the surface of the package substrate (20) without contacting the package substrate (20) (See Fig. 12).						As to claim 24, Huang further discloses wherein the signal bump (930) comprises a solder pattern (¶ 0041) bonded to the signal bump land (206, 920a_2, 920a_3); and wherein the anchoring bump (930) does not include a solder pattern (¶ 0041) bonded to the anchoring bump land (206, 920b_1, 920b_4 inside) (See Fig. 12, ¶ 0041) (Notes: 920a may be heat re-flowable material and 920b may be non-flowable material).													As to claim 25, Huang further discloses wherein the anchoring bump land (206, 920b_1, 920b_4) has the width in the minor axis direction and the length in the major axis direction; and wherein the width is greater than the length (See Fig. 11).			As to claim 26, Huang further discloses wherein the package substrate (20) further comprises a solder resist layer (206, 920b_1, 920b_4 outside) that is disposed on the surface of the package substrate (20) to selectively expose the signal bump land (206, 920a_2, 920a_3) and the anchoring bump land (206, 920b_1, 920b_4 inside); and wherein the anchoring bump (930) is disposed to be inserted into an empty space between the anchoring bump land (206, 920b_1, 920b_4 inside) and the solder resist layer (206, 920b_1, 920b_4 outside) (See Fig. 12) (Notes: the recited “solder resist layer” is interpreted as a layer to define/limit where the a solder layer is formed with no specific materials/dimensions claimed such that Huang meets the claimed limitation).		As to claim 27, Huang further discloses wherein the empty space in which the anchoring bump (930) is disposed is located over a region of the surface of the package substrate (20), which is exposed by an opening of the solder resist layer (206, 920b_1, 920b_4 outside) (See Fig. 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-10, 12-13, 16-17, 19, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0209453 A1 to Akamatsu et al. (“Akamatsu”) in view of U.S. Patent Application Publication No. 2012/0032321 A1 to West et al. (“West”).				As to claim 1, although Akamatsu discloses a semiconductor package comprising: a package substrate (26) comprising a signal bump land (25) on a surface of the package substrate (26); and a semiconductor chip (21) mounted on the package substrate (26) and comprising a signal bump (22/22, 27), wherein the signal bump (22/22, 27) is bonded to the signal bump land (25) (See Fig. 6, ¶ 0003, ¶ 0043) (Notes: the limitation “signal bump land, signal bump” is interpreted in view of the positions/elevations of the respective element depicted in the Drawings), Akamatsu does not further disclose the package substrate comprising an anchoring bump land on the surface of the package substrate; the semiconductor chip comprising an anchoring bump, wherein the anchoring bump is disposed to be adjacent to the anchoring bump land, wherein a bottom surface of the anchoring bump is located at a level which is lower than a top surface of the anchoring bump land with respect to a surface of the package substrate, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump is in contact with a side surface of the anchoring bump land, wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip and a surface of the package substrate, and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip and the surface of the package substrate, wherein a width, a length and a height of the anchoring bump land is substantially equal to a width, a length and a height of the signal bump land on the surface of the package substrate.										However, West does disclose the package substrate (814) comprising an anchoring bump land (826, 828) on the surface of the package substrate (814); the semiconductor chip (800) comprising an anchoring bump (816, 818), wherein the anchoring bump (816, 818) is disposed to be adjacent to the anchoring bump land (826, 828), wherein a bottom surface of the anchoring bump (816, 818) is located at a level which is lower than a top surface of the anchoring bump land (826, 828) with respect to a surface of the package substrate (814), wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump (816, 818) is in contact with a side surface of the anchoring bump land (826, 828), and wherein a width, a length and a height of the anchoring bump land (826, 828) is substantially equal to a width, a length and a height of the signal bump land (810, 812) on the surface of the package substrate (814) (See Fig. 8, ¶ 0029) (Notes: the limitation “anchoring bump land, anchoring bump” is interpreted in view of the positions/elevations of the respective element depicted in the Drawings).									In view of the teaching of West, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akamatsu to have the package substrate comprising an anchoring bump land having substantially the same dimensions/structures as the signal bump land on the surface of the package substrate; the semiconductor chip comprising an anchoring bump, wherein the anchoring bump is disposed to be adjacent to the anchoring bump land, wherein a bottom surface of the anchoring bump is located at a level which is lower than a top surface of the anchoring bump land with respect to a surface of the package substrate, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump is in contact with a side surface of the anchoring bump land, wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip and a surface of the package substrate, and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip and the surface of the package substrate, wherein a width, a length and a height of the anchoring bump land is substantially equal to a width, a length and a height of the signal bump land on the surface of the package substrate because the anchoring bump land that has substantially the same structure as the signal bump land having a vertical side surface in contact with the anchoring bump to form the perpendicular contact portion allows the package substrate to improve alignment and engagement with the semiconductor chip during assembly (See ¶ 0029).									Further, the limitation “signal, anchoring” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).					As to claim 2, Akamatsu in view of West further discloses wherein the anchoring bump (816, 818) is disposed to be laterally offset relative to the anchoring bump land (826, 828) (See West Fig. 8).										As to claim 5, Akamatsu in view of West further discloses wherein the side surface of the anchoring bump (816, 818) overlaps with 40 percent to 70 percent of a height of the side surface of the anchoring bump land (826, 828) (See Akamatsu Fig. 6 and West Fig. 8) (Notes: the curved side surface of the anchoring bump in contact with the vertical side surface of the anchoring bump land provides a certain overlap as recited, where such an overlap may be adjusted to obtain a desirable contact strength and alignment).											As to claim 6, Akamatsu in view of West further discloses wherein the anchoring bump (816, 818) has a height which is greater than a height of the signal bump (22/802, 806) (See Akamatsu Fig. 6 and West Fig. 8).								As to claim 7, Akamatsu further discloses wherein the signal bump (22, 27) includes a solder pattern (27) that is bonded to the signal bump land (25) (See Fig. 6, ¶ 0043) (Notes: In, Sn, and Zn are suitable eutectic solder materials).					As to claim 9, Akamatsu in view of West further discloses wherein the package substrate (26/814) comprises a substrate body having a surface extending in a major axis direction and a minor axis direction; and wherein the anchoring bump land (826, 828) is disposed on a corner region of the surface of the package substrate (26/814) (See Akamatsu Fig. 6 and West Fig. 6, Fig. 8).							As to claim 10, Akamatsu in view of West further discloses wherein the semiconductor chip (21/800) comprises a chip body having a surface extending in the major axis direction and the minor axis direction; wherein the anchoring bump (816, 818) is disposed on the chip body of the semiconductor chip (21/800) and the anchoring bump (816, 818) is located closer to an edge region of the surface of the chip body than the anchoring bump land (826, 828) in the major axis direction, and wherein the anchoring bump (816, 818) is located closer to an edge region of the surface of the substrate body than the anchoring bump land (826, 828) in the major axis direction (See Akamatsu Fig. 6 and West Fig. 6, Fig. 8).								As to claim 12, Akamatsu in view of West further discloses wherein the package substrate (26/814) further comprises a solder resist layer (28) that is disposed on the substrate body to selectively expose the signal bump land (25/810, 812) and the anchoring bump land (826, 828); and wherein the anchoring bump (816, 818) is disposed to be inserted into an empty space between the anchoring bump land (826, 828) and the solder resist layer (28) (See Akamatsu Fig. 6 and West Fig. 8) (Notes: the limitation “solder resist layer” is interpreted as a layer that is capable of  defining/confining the position of a solder. Thus, element 28 is considered to meet the limitation and is disposed on the edges to expose the signal bump land and the anchoring bump land).										As to claim 13, Akamatsu in view of West further discloses wherein the empty space in which the anchoring bump (816, 818) is disposed is located over a region of the surface of the substrate body, which is exposed by an opening of the solder resist layer (28) (See Akamatsu Fig. 6 and West Fig. 8).							As to claim 16, although Akamatsu discloses a semiconductor package comprising: a package substrate (26) configured to include a surface extending in a major axis direction and a minor axis direction and configured to include a signal bump land (25) disposed on the surface of the package substrate (26); and a semiconductor chip (21) mounted on the package substrate (26) and comprising a signal bump (22/22, 27) adjacent the signal bump land (25) (See Fig. 6, ¶ 0003, ¶ 0043) (Notes: the limitation “signal bump land, signal bump” is interpreted in view of the positions/elevations of the respective element depicted in the Drawings), Akamatsu does not further disclose the package substrate configured to include an anchoring bump land disposed on the surface of the package substrate; the semiconductor chip comprising an anchoring bump adjacent the anchoring bump land, wherein the anchoring bump land is disposed on a corner region of the surface of the package substrate, and wherein the anchoring bump is disposed to be closer to an edge region of the surface of the package substrate than the anchoring bump land in the major axis direction, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump is in contact with a side surface of the anchoring bump land, wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip and the surface of the package substrate, and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip and the surface of the package substrate, wherein a width, a length and a height of the anchoring bump land is substantially equal to a width, a length and a height of the signal bump land on the surface of the package substrate.										However, West does disclose the package substrate (814) configured to include an anchoring bump land (826, 828) disposed on the surface of the package substrate (814); the semiconductor chip (800) comprising an anchoring bump (816, 818) adjacent the anchoring bump land (826, 828), wherein the anchoring bump land (826, 828) is disposed on a corner region of the surface of the package substrate (814), and wherein the anchoring bump (816, 818) is disposed to be closer to an edge region of the surface of the package substrate (814) than the anchoring bump land (826, 828) in the major axis direction, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump (816, 818) is in contact with a side surface of the anchoring bump land (826, 828), wherein a width, a length and a height of the anchoring bump land (826, 828) is substantially equal to a width, a length and a height of the signal bump land (810, 812) on the surface of the package substrate (814) (See Fig. 6, Fig. 8, ¶ 0029) (Notes: the limitation “anchoring bump land, anchoring bump” is interpreted in view of the positions/elevations of the respective element depicted in the Drawings).												In view of the teaching of West, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akamatsu to have the package substrate comprising an anchoring bump land having substantially the same dimensions/structures as the signal bump land on the surface of the package substrate; the package substrate configured to include an anchoring bump land disposed on the surface of the package substrate; the semiconductor chip comprising an anchoring bump adjacent the anchoring bump land, wherein the anchoring bump land is disposed on a corner region of the surface of the package substrate, and wherein the anchoring bump is disposed to be closer to an edge region of the surface of the package substrate than the anchoring bump land in the major axis direction, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump is in contact with a side surface of the anchoring bump land, wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip and the surface of the package substrate, and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip and the surface of the package substrate, wherein a width, a length and a height of the anchoring bump land is substantially equal to a width, a length and a height of the signal bump land on the surface of the package substrate because the anchoring bump land that has substantially the same structure as the signal bump land having a vertical side surface in contact with the anchoring bump to form the perpendicular contact portion allows the package substrate to improve alignment and engagement with the semiconductor chip during assembly (See ¶ 0029).								Further, the limitation “signal, anchoring” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 17, Akamatsu in view of West further discloses wherein the signal bump (22) is disposed to be bonded to the signal bump land (25); and wherein a portion of the side surface of the anchoring bump (816, 818) overlaps with at least a portion of the side surface of the anchoring bump land (826, 828) (See Akamatsu Fig. 6 and West Fig. 8).												As to claim 19, Akamatsu in view of West further discloses wherein the side surface of the anchoring bump (816, 818) overlaps with 40 percent to 70 percent of a height of the side surface of the anchoring bump land (826, 828) (See Akamatsu Fig. 6 and West Fig. 8) (Notes: the curved side surface of the anchoring bump in contact with the vertical side surface of the anchoring bump land provides a certain overlap as recited, where such an overlap may be adjusted to obtain a desirable contact strength and alignment).											As to claim 23, Akamatsu in view of West further discloses wherein the anchoring bump (816, 818) has a height which is greater than a height of the signal bump (22/802, 806) (See Akamatsu Fig. 6 and West Fig. 8).						As to claim 26, Akamatsu in view of West further discloses wherein the package substrate (26/814) further comprises a solder resist layer (28) that is disposed on the surface of the package substrate (26/814) to selectively expose the signal bump land (25) and the anchoring bump land (826, 828); and wherein the anchoring bump (816, 818) is disposed to be inserted into an empty space between the anchoring bump land (826, 828) and the solder resist layer (28) (Akamatsu Fig. 6 and West Fig. 8) (Notes: the limitation “solder resist layer” is interpreted as a layer that is capable of defining/confining the position of a solder. Thus, element 28 is considered to meet the limitation and is disposed on the edges to expose the signal bump land and the anchoring bump land).										As to claim 27, Akamatsu in view of West further discloses wherein the empty space in which the anchoring bump (816, 818) is disposed is located over a region of the surface of the package substrate (26/814), which is exposed by an opening of the solder resist layer (28) (See Akamatsu Fig. 6 and West Fig. 8).
Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0026620 A1 to Huang et al. (“Huang”)/U.S. Patent Application Publication No. 2004/0209453 A1 to Akamatsu et al. (“Akamatsu”) and U.S. Patent Application Publication No. 2012/0032321 A1 to West et al. (“West”) as applied to claims 9 and 17 above, and further in view of U.S. Patent Application Publication No. 2013/0049206 A1 to Ryan (“Ryan”). The teachings of Huang/Akamatsu and West have been discussed above.				As to claim 14, although Huang/Akamatsu disclose the package substrate (20/26) and the semiconductor chip (24/21) (See Huang/Akamatsu), Huang/Akamatsu and West do not further disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip.												However, Ryan further discloses wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip (See ¶ 0005).											In view of the teachings of Huang/Akamatsu and Ryan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang/Akamatsu to have wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip because the package substrate is typically made of a material that has a thermal expansion coefficient greater than that of the semiconductor chip (See Ryan ¶ 0005).								As to claim 15, Huang/Akamatsu in view of West and Ryan further discloses wherein when the package substrate (20/26) and the semiconductor chip (24/21) thermally expand while the semiconductor chip (24/21) is stacked on the package substrate (20/26), the anchoring bump land (826, 828) is disposed to apply a pushing force to the anchoring bump (816, 818) in the major axis direction (See Huang/Akamatsu, West, and Ryan) (Notes: all the recited physical limitations are met).	As to claim 20, although Huang/Akamatsu do not specifically disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip; and wherein when the package substrate and the semiconductor chip thermally expand while the semiconductor chip is stacked on the package substrate, the anchoring bump land is disposed to apply a pushing force to the anchoring bump in the major axis direction, Ryan does disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip (See ¶ 0005).			Thus, it would have been obvious to one of ordinary skill in the art wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip because the package substrate is typically made of a material that has a thermal expansion coefficient greater than that of the semiconductor chip (See Ryan ¶ 0005) such that wherein when the package substrate and the semiconductor chip thermally expand while the semiconductor chip is stacked on the package substrate, the anchoring bump land is disposed to apply a pushing force to the anchoring bump in the major axis direction (See Huang/Akamatsu, West, and Ryan) (Notes: all the recited physical limitations are met).	

Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Mahajan et al. (US 2015/0187681 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815